McKeNNA, Judge,
delivered the following opinion:
This cause has been submitted on an application for the appointment :of a receiver pendente liter affidavits having been filed .by the complainant and the defendants. The parties have been heard at length by their respective solicitors, N., B. K. Pettingill making argument on behalf of the complainant, and Henry P. Hord that on behalf of defendants, and briefs have been filed.
The bill, which is verified, alleges that the defendants, Manuel Zeno Gandia, Angel Cesari; and Alejandro Frances chi, who are claiming' to act' as executors of the alleged last will of Angela Eranceschi, received from complainant $35,000 in cash belonging to said estate,, and will receive for the present cane crop belonging thereto $75,000 or $80,000 more; that they have given no bond as such executors, and that two of said executors, namely, Manuel Zeno y Gandia and Angel Cesari, are insolvent, and that the other remaining executor has! capital not exceeding *37$10,000. The allegation of insolvency is practically undenied by tbe affidavits filed on bebalf of defendants, as to said Manuel Zeno y Gandia and Angel Oesari, and tbe allegation as to tbe worth of said third executor, Alejandro Francesehi, is only denied by his own affidavit, in which he claims to be- worth from $35,000 to $40,000.
IJpon full consideration of the briefs and the affidavits filed, from which the foregoing facts are gathered, the court is of the opinion that a receiver should be appointed, who shall :duly qualify by taking oath and giving a bond in the sum of $10,000 for the faithful performance of his duties as receiver, and that the defendants Manuel Zeno Gandia, Angel Cesari, and Alejandro Francesehi should be required to deliver to said receiver-' all the assets and property delivered to them by said complainant, or which have been received by them from any other source' belonging to the estate of said Angela Francesehi. An order will be made appointing a receiver and defining his duties.